— In a consolidated proceeding pursuant to article 7 of the Real Property Tax Law, petitioner appeals from an order of the Supreme Court, Nassau County, dated March 5, 1979, which denied its motion for *668partial summary judgment, without prejudice to renewal. Order affirmed, without costs or disbursements. Special Term denied petitioner’s motion for partial summary judgment, without prejudice to renewal upon determination of the appeal from an order upon a similar motion in the related case of Matter of Slewett & Farber v Board of Assessors of County of Nassau (80 AD2d 186). That appeal having been decided, petitioner now has the right to renew its motion, if it be so advised. Lazer, J.P., Mangano, Cohalan and O’Connor, JJ., concur.